Exhibit 10.1

AMENDMENT NO. 1 TO

AGREEMENT

This Amendment No. 1 to Agreement, effective as of April 15, 2008 (the
“Amendment”), between LCI Holding Company, Inc. (the “Company”), a Delaware
corporation, LifeCare Holdings, Inc., a Delaware corporation (the “Principal
Subsidiary”) with its principal place of business at 5560 Tennyson Parkway,
Plano, TX 75024, and Wayne McAlister, of Dallas, Texas (the “Executive”), amends
the Agreement between the parties dated as of January 14th, 2008 (the
“Employment Agreement”). Capitalized terms used but not defined herein shall
have the meanings set forth in the Employment Agreement.

WHEREAS, the Company and Employee wish to amend the terms of the Employment
Agreement in connection with the continuation of their employment relationship;

WHEREAS, the Company has determined that it is in the best interests of the
Company, its subsidiaries, and its stockholders to enter into this Amendment;
and

WHEREAS, the Company wishes to assure itself of the continued services of the
Executive, and the Executive is willing to be so employed by the Company, upon
the terms and conditions provided in the Employment Agreement, as amended by
this Amendment.

NOW THEREFORE, in consideration of the foregoing premises and the mutual
promises, terms, provisions and conditions set forth in this Amendment, the
parties hereby agree:

1. Each of the fourth paragraph of the Employment Agreement and Section 3(a) is
hereby modified by deleting the words “President and Chief Executive Officer”
and replacing them with the words “Chairman and Chief Executive Officer”.

2. Section 4(b) is hereby deleted in its entirety and replaced with the
following: “Incentive and Bonus Compensation. During each fiscal year completed
during the term hereof, the Executive shall be eligible to earn an annual bonus
(the “Annual Bonus”). The amount of any Annual Bonus earned hereunder shall be
determined by the Board based on the achievement of performance objectives by
the Executive and/or the Company for that year, as established by the Board
after consultation with the Executive and shall be payable not later than two
and one half months following the end of the fiscal year for which the bonus was
earned. The target amount of the Annual Bonus is 60% of Base Salary and the
maximum amount of the Annual Bonus is 100% of Base Salary. Any compensation paid
to the Executive as an Annual Bonus shall be in addition to the Base Salary, but
shall be in lieu of participation in any other plan or compensation program,
whether cash or equity, that is intended to offer the opportunity for any
incentive, bonus or commission compensation, but excluding for the avoidance of
doubt the Executive’s equity participation in accordance with Section 4(c)
hereof.”

3. Exhibit A is hereby deleted in its entirety.

4. The following sentence is hereby added to the end of Section 4(f): “Any such
reimbursement that would constitute nonqualified deferred compensation subject
to Code Section 409A shall be made, if at all, not later than the end of the
calendar year following the calendar year in which the expense was incurred.”

 

1



--------------------------------------------------------------------------------

5. The seventh sentence of Section 5(b)(i) is hereby deleted in its entirety and
replaced with the following: “Except for the payment of Final Compensation, any
obligation of the Company to the Executive hereunder, however, is conditioned
upon the Executive signing a timely and effective Employee Release following
termination of the Executive’s employment hereunder and by the deadline
specified therein, and returning it to the Company within thirty (30) calendar
days of the date of termination of employment.”

6. The penultimate sentence of Section 5(d) is hereby deleted in its entirety
and replaced with the following: “In the event of termination hereunder, payment
by the Company of any amounts that may be due the Executive under this
Section 5(d) shall constitute the entire obligation of the Company to the
Executive and, except for Final Compensation, any obligation of the Company to
the Executive hereunder is conditioned upon the Executive signing a timely and
effective Employee Release following termination of the Executive’s employment
hereunder and by the deadline specified therein and returning it to the Company
within thirty (30) calendar days of the date of termination of employment.”

7. Section 5(e)(i) is hereby deleted in its entirety and replaced with the
following: “material diminution, without his consent (not to be unreasonably
withheld), in the nature or scope of the Executive’s responsibilities, duties or
authority attendant to the Executive’s position (including failure of the
Company to continue the Executive in the position of Chairman and Chief
Executive Officer and failure of the shareholders of the Company to elect at
each appropriate Annual Meeting of such shareholders during the term hereof the
Executive as a member of the Board, provided that the Executive is otherwise
eligible for such election); provided, however, that the Company’s failure to
continue the Executive’s appointment or election as a director or officer of any
of its subsidiaries, a change in reporting relationships resulting from a Change
of Control, any diminution of the business of the Company or any of its
subsidiaries, any sale or transfer of equity, property or other assets of the
Company or any of its subsidiaries or, during the first twelve months following
a Change of Control, any diminution in Executive’s title or duties, including
but not limited to a change in reporting relationships or a failure to elect
Executive as a member of the Board, shall not constitute “Good Reason”; or”

8. The last sentence of Section 5(e) is hereby deleted in its entirety and
replaced with the following: “In the event of termination hereunder, payment by
the Company of any amounts that may be due the Executive under this Section 5(e)
shall constitute the entire obligation of the Company to the Executive and,
except for Final Compensation, any obligation of the Company to the Executive
hereunder is conditioned upon the Executive signing a timely and effective
Employee Release following termination of the Executive’s employment hereunder
and by the deadline specified therein and returning it to the Company within
thirty (30) calendar days of the date of termination of employment.”

9. The last sentence of Section 5(g)(i) is hereby deleted in its entirety and
replaced with the following: “In the event of termination hereunder, payment by
the Company of any amounts that may be due the Executive under this Section 5(g)
shall constitute the entire

 

2



--------------------------------------------------------------------------------

obligation of the Company to the Executive and, except for Final Compensation,
any obligation of the Company to the Executive hereunder is conditioned upon the
Executive signing a timely and effective Employee Release following termination
of the Executive’s employment hereunder and by the deadline specified therein
and returning it to the Company within thirty (30) calendar days of the date of
termination of employment.”

10. The following is hereby added after the first sentence of Section 27: “For
purposes of Code Section 409A, all references herein to termination of
employment or similar terms, when used in a context that bears upon the payment
or timing of payment of any amounts or benefits that constitute or could
constitute “nonqualified deferred compensation” within the meaning of Code
Section 409A, shall be construed to require a “separation from service” (as that
term is defined in Treasury Regulation Section 1.409A-1(h)) from the Company and
from all other corporations and trades or businesses, if any, that would be
treated as a single “service recipient” with the Company under Treasury
Regulation Section 1.409A-1(h)(3). The Company may, but need not, elect in
writing, subject to the applicable limitations under Code Section 409A, any of
the special elective rules prescribed in Treasury Regulation Section 1.409A-1(h)
for purposes of determining whether a “separation from service” has occurred.
Any such written election shall be deemed part of this Agreement. In addition,
each payment made under this Agreement shall be treated as a separate payment
and the right to a series of installment payments under this Agreement is to be
treated as a right to a series of separate payments. In no event may the
Executive, directly or indirectly, designate the calendar year of payment.”

11. The Employment Agreement as amended by this Amendment (as so amended, the
“Amended Employment Agreement”) is confirmed as being in full force and effect.
The Amended Employment Agreement constitutes the entire understanding of the
parties with respect to the subject matter hereof and thereof and supersedes all
prior and current understandings and agreements, whether written or oral. This
Amendment may be executed in any number of counterparts, which together shall
constitute one instrument, and shall bind and inure to the benefit of the
parties and their respective successors, executors, administrators, heirs and
permitted assigns. The Amended Employment Agreement is a Texas contract and
shall be construed and enforced under and be governed in all respects by the
laws of the State of Texas, without regard to the conflict of laws principles
thereof.

[Remainder of Page Intentionally Left Blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the Company, by its duly authorized representative, and by the Executive, as of
the date first above written.

 

THE EXECUTIVE:     LCI HOLDING COMPANY, INC.

/s/ G. Wayne McAlister

    By:  

/s/ William Hamburg

Wayne McAlister     Name:   William Hamburg     Title:       LIFECARE HOLDINGS,
INC.     By:  

/s/ William Hamburg

    Name:   William Hamburg     Title:  